Broomall, J.,
The electorate of Swarthmore Borough School District authorized by an election a borrowing of a loan of $150,000 for the purpose of making and erecting alterations, improvements and additions to the present school buildings.
The directors are proceeding to erect a separate building some hundred feet from the present school building.
The question is whether the terms “alterations, improvements and additions to the present school buildings” mean alterations, improvements and additions to the purposes of the present school buildings, or mean alterations, improvements and additions physically to the present school buildings.
To sustain this demurrer requires us to adopt the former view. We are not prepared to do this. It may be that further light may be shed on the solution of this question as the litigation advances. For the present, we hold to the view that alterations, improvements and additions to the present school buildings means physical alterations, improvements and additions to the present school buildings. The defendants’ demurrer is, therefore, overruled.
From A. B. Geary, Chester, Pa.